DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BRIAN J. MOORE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-697

                              [April 8, 2021]

   Appeal of order denying rule 3.800(c) motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen,
Judge;      L.T.    Case       Nos.     2019CF010594AXXXMB          &
2020CF003623AXXXMB.

   Brian J. Moore, West Palm Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.